Citation Nr: 1646323	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  07-02 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for left ear hearing loss. 

2. Entitlement to an initial rating higher than 30 percent for asthma and left lower lung fibrosis with upper field thickening. 

3. Entitlement to an initial rating in excess of 10 percent for bilateral sesamoiditis, status post bilateral sesamoidectomies. 

4. Entitlement to an initial rating in excess of 10 percent for right subacromial impingement, acromioclavicular joint arthrosis, and status post rotator cuff repair prior to August 23, 2010 and 20 percent from August 23, 2010. 

5. Entitlement to an initial compensable rating for chronic left trapezius muscle spasm prior to August 23, 2010 and 20 percent from August 23, 2010. 

6. Entitlement to an initial compensable rating for dishydrotic eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from June 1982 to June 1985, June 1988 to December 1988, and February 1989 to July 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating actions of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  In the July 2005 decision, the RO, in pertinent part, denied service connection for bilateral hearing loss and granted service connection for asthma (10%); bilateral sesamoiditis, status post sesamoidectomies (10%); right subacromial impingement, acromioclavicular joint arthrosis, and status post rotator cuff repair (10%); chronic left trapezius muscle spasm (0%); left lower lung fibrosis with upper lung field thickening (0%); and dishydrotic eczema (0%).  

In July 2009, the Veteran testified before the undersigned at a hearing held at the RO.  A transcript of that proceeding is of record.  In May 2010 the Board remanded the issues for further development.  

In a rating decision in June 2012 the RO granted service connection for right ear hearing loss, and thus this issue is no longer in appellate status.  The RO also evaluated together the issues of asthma and left lower lung fibrosis with upper lung field thickening as they are coexisting respiratory conditions that are not to be rated separately pursuant to 38 C.F.R. § 4.96.  The RO increased the rating to 30 percent for asthma and left lower lung fibrosis with upper lung field thickening effective August 1, 2005, the day after the Veteran was separated from service.  In the June 2012 rating decision the RO increased the rating to 20 percent effective August 23, 2010 for right subacromial impingement and acromioclavicular joint arthrosis status post rotator cuff repair and for chronic left trapezius muscle spasm.  Thus, these issues are characterized as indicated on the title page.  

A Supplemental Statement of the Case (SSOC) was issued in June 2012, and subsequently additional evidence was associated with the record.  Although a new SSOC has not been issued following receipt of these records, the records are cumulative, duplicative or not pertinent to the Veteran's claim of service connection for left ear hearing loss, the only issue being decided herein.  Thus, a waiver of initial RO consideration is not needed.  See 38 C.F.R. §§ 19.37, 20.1304.

As for the issue of an initial higher rating for dishydrotic eczema, it has been assigned a noncompensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As the issue of an initial higher rating for dishydrotic eczema may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of this claim that has been stayed will be resumed.  
The Board notes that the Veteran's claim for asthma and left lower lung fibrosis with upper field thickening is evaluated in part under 38 C.F.R. § 4.97, Diagnostic Code 6602, which includes consideration of the use of systemic corticosteroids that is oral or parenteral.  It is also noteworthy that medical records in August 2013 indicate that the Veteran had corticosteroid injections administered in his feet.  However, these issues are distinguishable from Johnson as they involve oral or parenteral use of corticosteroids, whereas Johnson addressed the use of topical corticosteroids as systemic therapy.  Thus, these issues along with the other issues currently before the Board are not affected by Johnson.  

The claims for higher ratings for asthma and left lung condition; bilateral sesamoiditis, status post bilateral sesamoidectomies; a right shoulder disability; and a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDING OF FACT

The Veteran has not been shown to have left ear hearing loss disability for VA compensation purposes at any time during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2015); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The duty to notify has been met.  See May 2010 VCAA correspondence, July 2009 Board Hearing transcript and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim for service connection for left ear hearing loss was readjudicated as evidenced by the June 2012 SSOC.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded VA examinations in March 2010 and September 2010.  The Board finds the VA examinations and opinions along with the other evidence of record to be thorough and adequate upon which to base a decision with regard to the Veteran's claim of service connection for left ear hearing loss.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Although the Veteran was last afforded a VA audiological examination in September 2010, which shows that he did not have left ear hearing loss disability for VA compensation purposes, there is no lay nor medical evidence of record dated subsequent to the September 2010 VA examination that shows a material change in the Veteran's left ear hearing acuity to warrant a reexamination.  38 C.F.R. § 3.327. 

Service Connection for Left Ear Hearing Loss Disability

Generally, to establish service connection, the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic disabilities (organic disease of the nervous system), including sensorineural hearing loss if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There are specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Here, the Veteran contends that he has left ear hearing loss due to service.  In July 2009 he testified that he has hearing loss due to nerve damage in the inner ear that was caused during service in the Gulf War.  His DD 214 Forms show that his military occupational specialties included tactical systems operator/mechanic, radio repairer, communications manager "SIG SUPT SYS SPEC" and electrical maintenance chief.  Thus, in-service acoustic trauma is conceded.  However, neither audiograms during the Veteran's periods of active service nor his post-service audiograms show that he has left ear hearing loss for VA compensation purposes.

The service treatment records are unremarkable for a diagnosis of left ear hearing loss as defined by 38 C.F.R. § 3.385.  On the December 1981 enlistment examination, puretone thresholds for the left ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hz were as follows 10, 5, 0, 5, and 10.  Maryland CNC speech recognition score was not provided.  On the January 1989 enlistment examination, pure tone thresholds for the left ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hz were 15, 0, 0, 0, and 5.  Maryland CNC speech recognition score was not provided.   Subsequent audiograms during the Veteran's active service do not show left ear hearing loss as at 500, 1000, 2000, 3000, and 4000 Hz the auditory thresholds were not 40 decibels or greater, nor were three or more of these frequencies 26 decibels or greater.  See, e.g., audiograms dated during the Veteran's active service to include audiological evaluations dated in March 1990, March 1992, May 1993, October 1993, September 1998, June 2002, January 2004, February 2004, December 2004, January 2005, April 2005 and May 2005.  These audiograms also do not provide the Maryland CNC speech recognition score for the left ear, with the exception of the January 2004 audiogram that shows the Maryland CNC word list, at a presentation level of 30dBSL+SRT, has a speech discrimination score of 100 percent.  

After service, on VA audiological examination in March 2010, pure tone thresholds for the left ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hz were 10, 10, 10, 10, and 30.  The examiner noted that speech recognition score, using the Maryland CNC Test, was 96 percent in the left ear.  The examiner opined that while the Veteran had sensorineural hearing loss he did not meet the criteria for left ear hearing loss disability.  

On VA audiological examination in September 2010, pure tone thresholds for the left ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 20, 25 20, and 35.  The examiner noted that speech recognition score, using the Maryland CNC Test, was 98 percent in the left ear.  While the examiner opined that the Veteran had a mild high frequency sensorineural hearing loss in the left ear which was at least as likely as not due to military acoustic trauma, the audiometric findings continued to show that the Veteran did not meet the criteria for left ear hearing loss for VA compensation purposes.  

The Veteran is competent to report that which he has personally experienced, such as noise exposure and hearing problems.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Also, the Veteran's statements concerning his experiences in service and difficulties hearing appear to be credible and consistent with the circumstances of his service.  He is, however, not competent to state whether his hearing loss meets VA's requirements for a disability pursuant to 38 C.F.R. § 3.385.  See Jandreau v. Nicholson, 492 F. 3d 1372.  38 C.F.R. § 4.85 directs that specific testing methods are to be used for determining hearing loss, and that those tests need to be completed by a trained professional.  In other words, the question of disability in this instance requires specialized training, which the Veteran does not have.

In this case, the post-service testing results discussed above do not establish current left ear hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at minimum of three frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores were not less than 94 percent.  See 38 C.F.R. § 3.385.  Neither the Veteran nor his representative has presented or identified existing valid audiometric testing results that meet the requirements of that regulation for left ear hearing loss disability.  Hence, on this record, the Veteran is not shown to have left ear hearing loss for VA compensation purposes.  The valid test results of record are controlling and clearly more probative than his lay evidence.  It is the Veteran's general evidentiary burden to establish all elements of the claim.  Fagan v. Shinseki, 573 F.3d. 182, 1287 (Fed. Cir. 2009).

The Board finds that the weight of the evidence does not establish a current diagnosis or objective findings of current left ear hearing loss.  The Court has held that Congress specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Without competent and probative evidence of a diagnosed disability, service connection for left ear hearing loss cannot be awarded at this time.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).  VA welcomes such evidence in any subsequent claim to reopen the issue of service connection for left ear hearing loss based on new and material evidence.  

Accordingly, on this record, the weight of the evidence does not establish the presence of a left ear hearing loss disability for VA purposes.  Accordingly, the claim of service connection for left ear hearing loss disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left ear hearing loss is denied.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that the issues of initial higher ratings for asthma and left lower lung fibrosis; bilateral sesamoiditis and status post sesamoidectomies; right subacromial impingement, acromioclavicular joint arthrosis; and chronic left trapezius muscle spasm must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that these matters were the subject of a previous remand, however another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.


First, the Veteran was last afforded a VA examination for his shoulders, feet, and asthma and left lower lung fibrosis in August 2010.  Recently, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016)) has emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Such findings were not completely provided in the August 2010 VA examinations in evaluating the range of motion of the Veteran's shoulders and feet.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, medical records in August 2013 provide an assessment of mononeuritis of the deep peroneal nerve involving both feet.  The August 2013 medical record is unclear as to whether the peroneal neuritis is due to the Veteran's service-connected bilateral sesamoiditis or the service-connected scars of his feet, which is an issue not currently before the Board.  In March 2014 the medical records show that he could not stand or put pressure on his feet for a long time.  Thus, on remand he should be afforded a VA examination for his shoulders and feet that complies with the holding in Correia and addresses any neurological impairment associated with the service-connected bilateral sesamoiditis.

Second, the Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  The Veteran's last examination of record is over six years and subsequent evidence shows that his asthma and left lower lung fibrosis may have increased in severity since the August 2010 VA examination.  See, e.g, February 2013 medical indicating worsening of asthma and increased need for albuterol inhaler.  Thus, under the duty to assist, a new VA examination is necessary to determine the current level of severity of asthma and left lower lung fibrosis. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the severity of his service-connected right shoulder and left shoulder disabilities.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be performed.  

a.) The examiner should set forth all current complaints and findings pertaining to the right shoulder disability and left shoulder disability.  Range-of-motion and repetitive motion studies should be performed and should be expressed in degrees.  The examiner must determine any range of motion movements that are painful on active use, passive use, repetitive use, in weight-bearing, and non-weight-bearing.  In conducting right shoulder and left shoulder range of motion studies, the examiner should specifically include forward flexion and abduction and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.  The examiner must also comment on the presence or absence of ankylosis, dislocations, malunion and nonunion of the clavicle and scapula or humerus, as well as any other impairment of the humerus to include recurrent dislocation at the scapulohumeral joint, fibrous union or flail shoulder.  

b.) To the extent possible, the examiner is asked to provide retrospective commentary on the Veteran's level of bilateral shoulder disability and to comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and nonweight-bearing can be estimated for the entire appeal period from August 2005 to the present.  In particular, the examiner is asked to review the August 2010 VA examination and provide (to the extent possible) a retrospective opinion regarding the range of motion movements that would be painful in weight-bearing and non-weight-bearing upon forward flexion and abduction.  

In addition, the examiner should also address the impact of the service-connected right subacromial impingement, acromioclavicular joint arthrosis, and status post rotator cuff repair-as well as the service-connected chronic left trapezius muscle spasm on the Veteran's occupational functioning (regardless of his age).

2. Also, schedule the Veteran for a VA examination to determine the severity of his service-connected bilateral sesamoiditis and status post bilateral sesamoidectomies.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be performed.  The examiner should identify any and all orthopedic and neurologic manifestations associated with the Veteran's service-connected bilateral foot disability, and fully describe the extent and severity of those manifestations.  

a.) The examiner should set forth all current complaints and findings pertaining to the feet.  Range-of-motion and repetitive motion studies should be performed and should be expressed in degrees.  The examiner must determine any range of motion movements that are painful on active use, passive use, repetitive use, in weight-bearing, and non-weight-bearing.  The examiner must discuss any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.  

b.) To the extent possible the examiner is asked to provide retrospective commentary on the Veteran's level of bilateral sesamoiditis and to comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and nonweight-bearing can be estimated for the entire appeal period from August 2005 to the present.  

c.) The examiner should determine whether the Veteran has neurological impairment associated with his service-connected bilateral sesamoiditis and status post bilateral sesamoidectomies or whether any such impairment is due to his service-connected scars of the feet.  See medical record in August 2013 that shows peroneal neuritis is presumably due to the Veteran's scars of the feet and provides an assessment of mononeuritis of the deep peroneal nerve involving both feet.  The examiner should identify all the nerves affected by the service-connected bilateral sesamoiditis and status post bilateral sesamoidectomies and describe whether there is paralysis that is mild, moderate, moderately severe, severe, or complete.  If there is overlapping symptomatology among multiple nerves the examiner should to the extent possible identify the impaired nerve that is most analogous to the Veteran's symptoms.  

d.) The examiner should determine whether the Veteran has pes planus associated with his bilateral foot disability, and if so, describe the severity (i.e., severe, moderate, or mild).  

e) The examiner should determine whether the Veteran has pes cavus associated with his bilateral foot disability, and if so, its severity.  

f.) The examiner should describe any associated metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones, and identify the severity of any such associated disability.  The examiner should state whether any of these conditions are due to or aggravated by his service-connected bilateral sesamoiditis.  

g.) The examiner should state whether the overall level of disability associated with the Veteran's service-connected bilateral sesamoiditis could be described as severe, moderately severe, or moderate.

h.) In addition, the examiner should address the impact of the service-connected bilateral sesamoiditis on the Veteran's occupational functioning (regardless of his age).
A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he/she should explain why. 

3. In addition, schedule the Veteran for a VA respiratory examination to determine the severity of his service-connected asthma and left lower lung fibrosis with upper lung field thickening.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be performed.  

a.) Findings of pulmonary function testing that measure the percent of the predicted FEV-1, FVC, FEV-1/FVC, and DLCO (SB) are required, and maximum oxygen consumption (in ml/kg/min) findings should be recorded.  

b.) The examiner should report the number of asthma attacks per week, if any; whether or not the Veteran requires inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication, and, if so, how frequently; whether or not the Veteran requires the daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications; and, the frequency of the Veteran's visits to a physician for required care of exacerbations of asthma. 

c.) The examiner should also report whether there are findings of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episode(s) of acute respiratory failure, and/or whether the Veteran requires outpatient oxygen therapy.

d.) The examiner should specify whether the Veteran's asthma or left lower lung fibrosis with upper lung field thickening is the predominant disability. 

e.) In addition, the examiner should address the impact of the service-connected asthma and left lower lung fibrosis with upper lung field thickening on the Veteran's occupational functioning (regardless of his age).

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

4. Readjudicate issues #2-#6 listed on the title page of this Decision/Remand.  [As discussed in the Introduction section of this decision/remand, the issue of entitlement to an initial compensable rating for dishydrotic eczema remains on appeal.]  If the decision on any of these issue is in any way adverse to the Veteran, issue a SSOC and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  They must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


